SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D Under the Securities Act of 1934 (Amendment No. ) * Alpine Alpha 2, Ltd. (Name of Issuer) COMMON STOCK, PAR VALUE $. (Title of Class of Securities) None (CUSIP Number) Darren Ofsink, Esq. Guzov Ofsink, LLC 600 Madison Avenue, 14th Floor New York, New York 10022 Tel. No. (212) 371-8008 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 6, 2010 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on the following pages) 1 CUSIP No. None 13D 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Top Elect Investments Limited 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) ý 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 43.3% 14 TYPE OF REPORTING PERSON CO 2 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Ye BI 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) ý 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Singapore NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 43.3% 14 TYPE OF REPORTING PERSON IN 3 Item 1. Security and Issuer. The class of equity securities to which this Schedule 13D (the “Statement”) relates is the common stock, par value $.001 per share (the “Common Stock”) of Alpine Alpha 2, Ltd. (the “Issuer”). The Issuer is a Delaware corporation and its principal executive office is located at China Merchants Tower, Suite 1503, 161 Lujiazui East Road, Shanghai PRC 200120. Item 2. Identity and Background. (a)This report is filed jointly by each of the following persons (the “Reporting Persons”): (i) Top Elect Investments Limited (“Top Elect”); and (ii)Ye BI, the sole director and controlling shareholder of Top Elect Top Elect was formed by Ye BI to be a holding company of the shares of the Issuer that they would acquire from the share exchange described below.As such Top Elect and Ye BI may be deemed to comprise a “group” under Rule 13d-3 and Rule 13d-5(b)(1) of the Securities Exchange Act of 1934, as amended. (b) The place of organization of Top Elect is the British Virgin Islands. The address ofthe principal office of Top Elect is PO Box 957 Offshore Incorporations Center, Road Town, Tortola, British Virgin Islands.The address of Ye BI is: China Merchants Tower, Suite 1503, 161 Lujiazui East Road, Shanghai PRC 200120. (c) The principal business of Top Elect is acting as a holding company. The principal occupation of Ye BI is Chief Executive Officer and director of the Issuer. The principal business address of the Issuer is: China Merchants Tower, Suite 1503, 161 Lujiazui East Road, Shanghai PRC 200120. (d) During the last five years, none of the Reporting Persons has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, none of the Reporting Persons has been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, United States federal or state securities laws or finding any violations with respect to such laws. (f)Ye Bi is a citizen of the Republic of Singapore. Item 3. Source and Amount of Funds or Other Consideration. On July 6, 2010, pursuant to the terms of an agreement by and between the Issuer, Goodintend Holdings Limited, a company incorporated under the laws of the British Virgin Islands (“Goodintend”) and the owners of all of the outstanding shares of Goodintend (the “Goodintend Shares”) (the “Share Exchange Agreement”), the stockholders of Goodintend acquired an aggregate of 24,737,500 shares of the Issuer’s newly-issued Common Stock in exchange for all of their Goodintend Shares (the “Share Exchange Transaction”).As a result, Goodintend became the wholly-owned subsidiary of the Issuer. 4 Top Elect, as a holder of 11,950 shares of Goodintend Shares, received 13,027,602 shares of the Issuer’s newly-issued Common Stock in the Share Exchange Transaction. In connection with the Share Exchange Transaction, the Issuer, Goodintend and certain stockholders of Goodintend entered into a Holdback Escrow Agreement on July 6, 2010 (the “Holdback Escrow Agreement”), where 1,537,500 shares of the 24,737,500 shares of Common Stock issued were pledged and deposited into an escrow account. Pursuant to the Holdback Escrow Agreement, Top Elect pledged and deposited into an escrow account a total of 1,077,602 shares of Common Stock. If the Issuer’s after tax income in year 2010 exceeds the 2010 Targeted Net Income (as defined in Holdback Escrow Agreement), 538,801 shares will be released to Top Elect. If the Issuer’s after tax income in year 2011 exceeds the 2011 Targeted Net Income (as defined in Holdback Escrow Agreement), 538,801 shares will be released to Top Elect. If the Company’s after tax income is less than the Targeted Net Income of applicable fiscal year, the pledged shares of the applicable year will be canceled. Item 4. Purpose of Transaction. The purpose of theShare Exchange Transaction was for the Issuer to acquire the control of Goodintend, which further controls two PRC operating companies through a series of contractual arrangements. Goodintend is owner of all of the registered capital of Shenyang Yanzikou Sports and Entertainment Co., Ltd., a wholly foreign owned PRC company (“Shenyang Yanzikou”).Shenyang Yanzikou, through a series of contractual arrangements, controls Beijing Shungao Golf Course Management Co., Ltd., a PRC company (“Beijing Shungao”) and Shanghai Zhonggao Investments Management Co., Ltd., a PRC company (“Shanghai Zhonggao”).Beijing Shungao and Shanghai Zhonggao are each engaged in the design and construction of golf courses in the PRC. As a result of the Share Exchange Transaction, the Issuer ceased to be a shell company as that term is defined in Rule 12b-2 under the Exchange Act and the Issuer has effectively acquired the control of Beijing Shungao and Shanghai Zhonggao. The Share Exchange Transaction also resulted in a change in control of the Issuer. James Hahn, the Issuer’s former sole director, appointed new officers and directors of the Issuer, and resigned as the Issuer’s sole officer and director. The appointment of the new officers was effective upon the closing of the Share Exchange Transaction. The election of the new directors will take effect 10 days following the mailing of the Company’s Information Statement on Schedule 14f-1 that was filed with the SEC on July 2, 2010 and mailed on July 14, 2010.One of the Reporting Persons, Ye Bi, is the new Chief Executive Officer and a director nominee of the Issuer.For more details of the change in control of the Issuer, please refer to Item 5.01 of the Issuer’s Current Report on Form 8-K, filed with the SEC on July 9, 2010. Except as set forth herein, none of the Reporting Persons has any other plans or proposals which would relate to or result in: (a) The acquisition by any person of additional securities of the Issuer, or the disposition of securities of the Issuer; (b) An extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the Issuer or any of its subsidiaries; (c) A sale or transfer of a material amount of assets of the Issuer or any of its subsidiaries; 5 (d) Any change in the present board of directors or management of the Issuer, including any plans or proposals to change the number or terms of directors or to fill any existing vacancies on the board; (e) Any material change in the present capitalization or dividend policy of the Issuer; (f) Any other material change in the Issuer’s business or corporate structure; (g) Changes in the Issuer’s charter, by-laws or instruments corresponding thereto or other actions which may impede the acquisition of control of the Issuer by any person; (h) Causing a class of securities of the Issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; (i) A class of equity securities of the Issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Securities Exchange Act of 1934, as amended; or (j) Any action similar to any of those enumerated above. Each of the Reporting Persons reserves the right from time to time to acquire or dispose of shares of Common Stock or to formulate other purposes, plans or proposals regarding the Issuer or securities of the Issuer held by such Reporting Person to the extent deemed advisable in light of general investment policies, market conditions and other factors. Item 5. Interest in Securities of the Issuer. (a) As of the date hereof, the Reporting Persons beneficially own an aggregate of 13,027,602 shares of the Issuer’s Common Stock which represents approximately 43.25% of the Issuer’s outstanding Common Stock. (b) Top Elect directly owns 13,027,602 shares of Common Stock of the Issuer as described in this report. Ye BI may be deemed to hold sole voting and dispositive power over all of these 13,027,602 shares, by virtue of his directorship and his ownership of 66.95% ofthe outstanding shares of Top Elect. Pursuant to the Holdback Escrow Agreement that was executed in connection with the Share Exchange Transaction, Top Elect pledged and deposited into an escrow account a total of 1,077,602 shares of Common Stock. If the Issuer’s after tax income in year 2010 exceeds the 2010 Targeted Net Income (as defined in Holdback Escrow Agreement), 538,801 shares will be released to Top Elect. If the Issuer’s after tax income in year 2011 exceeds the 2011 Targeted Net Income (as defined in Holdback Escrow Agreement), 538,801 shares will be released to Top Elect. If the Company’s after tax income is less than the Targeted Net Income of applicable fiscal year, the pledged shares of the applicable year will be canceled. (c) Except as described in Sections 3 and 4 of this report on Schedule 13D, no transactions in the Common Stock were effected during the past sixty days byany of theReporting Persons. (d) To the best knowledge of each of the Reporting Persons, no person other than the Reporting Persons has the right to receive, or the power to direct the receipt of, dividends from or proceeds from the sale of the 13,027,602 shares of Common Stock reported in Item 5(a), except for the Holdback Shares initially held in escrow under the Holdback Escrow Agreement described in Item 4 above. 6 (e)Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. None of the Reporting Persons has any contract, arrangement, understanding or relationship (legal or otherwise) with any person with respect to the securities of the Issuer except for the arrangements under the Share Exchange Agreement and Holdback Escrow Agreement described above. Item 7. Material to be Filed as Exhibits. 1. Joint Filing Agreement between Top Elect and Ye BI. 2. Share Exchange Agreement, dated as of July 6, 2010 between the Issuer, Goodintend (BVI), and the shareholders of Goodintend.* 3. Holdback Escrow Agreement, dated July 6, 2010, by and between the Issuer, Goodintend , certain shareholders of Goodintend and Guzov Ofsink, LLC as escrow agent. * * Incorporated by reference to the exhibits to the Issuer’s Current Report on Form 8-K filed with the SEC on July 9, 2010. 7 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, the undersigned certify that the information set forth in this Schedule 13D is true, complete and correct. TOP ELECT INVESTMENTS LIMITED Date: July 23,2010 By /s/Ye BI Name: Ye BI Title: Director Date: July 23,2010 /s/Ye BI Name: Ye BI 8 EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the common stock of Alpine Alpha 2, Ltd.and further agree that this Joint Filing Agreement be included as an exhibit to such joint filing. In evidence thereof the undersigned, being duly authorized, hereby execute this Agreement this 23rd day of July 2010. Top Elect Investments Limited By /s/Ye BI Name: Ye BI Title: Director /s/Ye BI Name: Ye BI 9
